

EXHIBIT 10.5


NON-COMPETITION AGREEMENT
OF TIDELANDS OIL & GAS CORPORATION


This Non-competition Agreement (“Non-competition Agreement”) dated March 25,
2008, is between West Texas Gas, Inc., a Texas corporation (“WTG”), and
Tidelands Oil & Gas Corporation, a Nevada corporation (“Tidelands”).


RECITALS


A. WTG and Reef Ventures, L.P., a Texas limited partnership (“Reef”), have
entered into a Purchase and Sale Agreement dated March 25, 2008 (the
“PSA”).  Terms with their initial letter capitalized and not otherwise defined
herein have the meanings given them in the PSA.


B. Tidelands, together with its Affiliates (as defined below), own 98% of Reef.


C. In connection with consummation of the transactions contemplated by the PSA,
WTG and Tidelands have agreed to enter into this Non-competition Agreement.


For and in consideration of the premises and mutual covenants contained herein
and intending to be legally bound hereby, WTG and Tidelands agree as follows:


1.  
Non-compete Covenants. As an inducement for WTG to execute the PSA and all
documents executed pursuant thereto with Reef, and in consideration of
consummation of the purchase and the other transactions contemplated by the PSA,
Tidelands agrees that for a period of five years after the date of this
Non-competition Agreement, it will not: (i) directly or indirectly, as an owner,
partner, officer, director or shareholder or in any other capacity whatsoever,
or through any Affiliate, engage in any activity that is in Competition (as
defined below) in any manner whatsoever with the business of WTG in the
Specified Geographical Area (as defined below); or (ii) derive any benefits
whatever from such Competition in the Specified Geographical Area. Tidelands
further agrees that neither it nor any Affiliate of it will render assistance or
advice to any person, firm or enterprise which is so engaged. For purposes of
this paragraph:



a.  
“Competition” means the sale, marketing, distribution or transportation of
natural gas.

 
b.  
“Specified Geographical Area” means a fifty (50) mile radius of Piedras Negras,
Coahuila, Mexico.

 
c.  
“Affiliate” means and includes any entity that, directly or indirectly, through
one or more intermediaries, is owned or controlled by Tidelands. Control means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

 
2.  
Exception to Non-compete Covenants.  Tidelands will not be engaging in
Competition by the mere legal or beneficial ownership of not more than 5% of any
class of stock or other securities which are publicly traded on a national
securities exchange or in a recognized over-the-counter market.



3.  
Soliciting Prohibited.  Tidelands further agrees not solicit, divert, or attempt
to solicit or divert any of the customers served by the assets transferred under
the PSA, whether directly or indirectly or through any person, partnership,
corporation or other entity as described in Section 1.



4.  
Customers.  Tidelands agrees it will not impede WTG’s efforts to retain existing
customers or obtain potential customers who are physically and economically
capable of receiving gas deliveries directly from the assets conveyed to WTG
under the PSA.



5.  
Injunctive Relief.  WTG and Tidelands acknowledge and agree that WTG will be
irreparably damaged if the provisions of this Non-competition Agreement are not
specifically enforced.  Accordingly, WTG will be entitled to an injunction
restraining any violation of this Non-competition Agreement by Tidelands or its
Affiliates, without any bond or other security being required, or any other
appropriate decree of specific performance.  Such remedies will not be exclusive
and will be in addition to any other remedy that WTG may have at law or in
equity.

 
 
 
31

--------------------------------------------------------------------------------



 
6.  
Legal Construction.  If any court of competent jurisdiction should determine
that any term or terms of the covenants of Tidelands in this Non-competition
Agreement are too broad in terms of time, geographic area, lines of commerce or
otherwise, such court shall modify and revise any such term or terms so that
they comply with applicable law. If any one or more of the provisions contained
in this Non-competition Agreement is, for any reason, held to be invalid,
illegal or unenforceable in any respect, any provision will be fully severable,
such invalidity, illegality or unenforceability will not affect any other
provision hereof, and this Non-competition Agreement will be construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein, and the remaining provisions of this Non-competition Agreement
will remain in full force and effect and will not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Non-competition
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Non-competition
Agreement, a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be valid and enforceable.



7.  
Disputes – Litigation. All disputes in any way relating to, arising under,
connected with, or incident to, this Non-competition Agreement, and over which
the federal courts have subject matter jurisdiction, must be litigated, if at
all, exclusively in the United States District Court for the Western District of
Texas, Midland-Odessa Division, and, if necessary, the corresponding appellate
courts.  All disputes in any way relating to, arising under, connected with, or
incident to this Non-Competition Agreement, and over which federal courts do not
have subject matter jurisdiction, must be litigated, if at all, exclusively in
the courts of the State of Texas, in Midland County, and, if necessary, the
corresponding appellate courts.



8.  
Miscellaneous.



a.  
Assignment.  This Non-competition Agreement may not be assigned by either party
without the prior written consent of the other party, which consent shall not be
unreasonably withheld.

 
b.  
Entire Agreement.  This Non-competition Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof and and supersedes, merges and renders void every other
prior written and/or oral understanding or agreement between the parties hereto
related to the subject matter. No party hereto has relied on any verbal
statement of any other party or their agents, employees, or representatives, and
each covenants and agrees that this Non-competition Agreement and any other
written agreements or statements form the sole and exclusive basis for the
agreements and transactions contained herein and contemplated hereby.

 
c.  
Texas Law to Apply.  This Non-competition Agreement will be construed under and
in accordance with the laws of the State of Texas excluding any choice of law
rules which may direct the application of the laws of another jurisdiction.

 
d.  
No Delay, Waiver, Etc.  No delay on the part of the parties hereto in exercising
any power or right hereunder will operate as a waiver thereof; nor shall any
single or partial exercise of any power or right hereunder preclude other or
further exercise thereof or the exercise of any other power or right.

 
e.  
Modification.  No amendment hereof shall be effective unless contained in a
written instrument signed by the parties hereto.

 
f.  
Parties Bound.  This Non-competition Agreement is binding upon and inures to the
benefit of the parties hereto and their respective legal representatives,
successors and assigns, except as otherwise expressly provided herein.

 
g.  
Notices. Unless otherwise provided herein, all notices, requests, instructions
and other communications required or permitted to be given under this
Non-competition Agreement by a party to the other party may be delivered
personally or by nationally recognized overnight courier service or sent by
mail, at the respective addresses set forth below and will be effective (a) in
the case of personal delivery, when received; (b) in the case of mail, upon the
earlier of actual receipt or five business days after deposit in the United
States Postal Service, first class certified mail, postage prepaid, return
receipt requested; and (c) in the case of nationally-recognized overnight
courier service, one business day after delivery to such courier service
together with all appropriate fees or charges and instructions for overnight
delivery.  The parties may change their respective addresses by written notice
to all other parties, sent as provided in this Section 8.g.  All communications
must be in writing and addressed as follows:

 
 
 
32

--------------------------------------------------------------------------------


 
If to Reef:
Tidelands Oil & Gas Corporation
1862 W. Bitters, Bldg. 1
San Antonio, TX 78248
Attention: James Smith
Facsimile: (210) 764-2809


With a copy, which will not constitute notice, to:


Strasburger & Price, LLP
300 Convent Street, Suite 900
San Antonio, TX 78205
Attention:  David J. Cibrian
Facsimile: (210) 250-6100


 
If to WTG:
West Texas Gas, Inc.
211 North Colorado
Midland, TX 79701
Attention: J. L. Davis
Facsimile: (432) 682-4024


 
h.  
Counterparts.  This Non-competition Agreement may be executed in any number of
counterparts, each of which will be an original, but all of which together will
constitute one instrument. This Non-competition Agreement may be executed by
facsimile or other electronic signatures, which such signatures are hereby
deemed to constitute valid, legally binding, signatures to such documents.

 
EXECUTED and effective as of the date first above written:


WEST TEXAS GAS, INC.                                               TIDELANDS OIL
& GAS CORPORATION


By: /s/ J.L.
Davis                                                                By: /s/
James B. Smith                         
 
Name: J.L. Davis                                                                
Name: James B. Smith
 
Title:  President                                                                 
Title: President and Chief Executive Officer
 


33

--------------------------------------------------------------------------------

